


EXHIBIT 10.18






















THE PHOENIX COMPANIES, INC.
NONQUALIFIED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN B

As amended and restated effective January 1, 2008

 

--------------------------------------------------------------------------------

ARTICLE I.  PURPOSE AND EFFECTIVE DATE

1.1

Purpose  The Phoenix Companies, Inc. Nonqualified Supplemental Executive
Retirement Plan B is intended to provide retirement benefits for certain
employees which are not provided under The Phoenix Companies, Inc. Employee
Pension Plan by reason of (a) the exclusion of Incentive Compensation under an
Incentive Compensation plan designated in Section 2.10 hereof from the
definition of Earnings; (b) the limitation on Earnings that may be taken into
account under The Phoenix Companies, Inc. Employee Pension Plan as set forth in
Code section 401(a)(17); or (c) the exclusion of amounts deferred under any
other deferred compensation program of the Employer from the definition of
Earnings.  The Phoenix Companies, Inc. Nonqualified Supplemental Executive
Retirement Plan B is intended to be an unfunded plan maintained primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees (see Article IX).

1.2

Effective Date  The Phoenix Companies, Inc. Nonqualified Supplemental Executive
Retirement Plan B was first effective August 1, 2004, was amended effective as
of April 28, 2005, and was amended and restated effective as of July 1, 2007.
 This amendment and restatement shall be effective as of January 1, 2008.

ARTICLE II.

DEFINITIONS

Unless the context otherwise indicates, words and phrases capitalized and not
otherwise defined herein are terms defined in the Pension Plan and have the same
meaning ascribed to them under the Pension Plan.

2.1

"Accrued Benefit" means, as of the relevant date, the benefit accrued by a
Participant in accordance with the terms of this Supplemental Plan B as defined
in the Pension Plan.

2.2

"Beneficiary" means the Beneficiary designated under the Pension Plan, except
that the Participant may designate a Beneficiary hereunder by delivering to the
Plan Administrator a written designation of Beneficiary specifically made with
respect to this Plan on a form approved by the Plan Administrator.

2.3

"Benefit Plans Committee" means the committee, which shall be composed of the
Chief Executive Officer, the Chief Financial Officer and the Chief Investment
Officer, or
any other person(s) designated by the Chief Executive Officer, to administer and
manage the Plan.

2.4

"Code" means the Internal Revenue Code of 1986, as amended.

2.5

"Earnings" means earnings as defined in the Pension Plan.

2.6

"Employer" means Phoenix Life Insurance Company and any affiliated employer that
adopts the Supplemental Plan B with the consent of the Benefit Plans Committee.





1







--------------------------------------------------------------------------------

2.7

"Excess Benefit Plan" means The Phoenix Companies, Inc. Excess Benefit Plan, a
plan maintained by the Employer for the purpose of providing benefits for
certain Employees in excess of the limitations imposed by Code section 415.

2.8

"Final Average Earnings" means the average earnings as defined in the Pension
Plan.

2.9

"Grandfathered Participant" means a Participant designated as a "Grandfathered
Participant" under the Pension Plan.

2.10

"Incentive Compensation" means compensation payable under Performance Incentive
Plan, the Mutual Incentive Plan, the Annual Incentive Plan, the Investment
Incentive Plan, and/or any successor incentive plan or such other incentive
compensation arrangements as may be designated from time to time by the
Compensation Committee of the Board of Directors of The Phoenix Companies, Inc.,
the Chief Executive Officer, or the Benefit Plans Committee.

2.11

"Participant" means an employee who meets the eligibility requirements of
Article III under the Supplemental Plan B.

2.12

"Participating Employer" means each corporation that has adopted this
Supplemental Plan B with the consent of the Benefit Plans Committee in
accordance with
Article XII.

2.13

"Pension Equity Benefits" means the benefits provided under Appendix V of the
Pension Plan.

2.14

"Pension Plan" means The Phoenix Companies, Inc. Employee Pension Plan, a
defined benefit pension plan maintained by the Employer, as it may be amended
from time to time.

2.15

"Plan Administrator" means the Benefit Plans Committee or the person designated
as such by the Benefit Plans Committee.

2.16

"Rehired Participant" has the meaning ascribed thereto in Section 4.2.

2.17

“Retirement” means termination of service after having satisfied the age and/or
service criteria to retire in accordance with the terms of the Pension Plan.

2.18

“Separation from Service” shall have the meaning set forth and described in the
final regulations promulgated under Code section 409A.

2.19

"Supplemental Plan B" means The Phoenix Companies, Inc. Nonqualified
Supplemental Executive Retirement Plan B as set forth in this document and as
amended from time to time.





2







--------------------------------------------------------------------------------

ARTICLE III.

ELIGIBILITY

3.1

Individuals who do not participate and are not eligible to participate in, or
are no longer eligible to participate in, The Phoenix Companies, Inc.
Nonqualified Supplemental Executive Retirement Plan, as amended and restated
effective January 1, 2008, will be eligible
to participate in this Supplemental Plan B in accordance with Section 3.2.

3.2

On or after August 1, 2004, any Highly Compensated Employee, as defined under
the Pension Plan, of the Employer or any Participating Employer, that has been
approved by the Chief Executive Officer of the Employer, whose retirement
benefits under the Employee Pension Plan are limited by reason of the exclusion
of Incentive Compensation or deferred compensation amounts from the definition
of Earnings or the limitation set forth in Code section 401(a)(17) shall be
eligible for benefits under this Supplemental Plan B effective as of the date so
approved.

ARTICLE IV.

BENEFITS

4.1

Actively At Work on or After August 1, 2004  The amount of benefits provided
under this Supplemental Plan B effective July 1, 2007 for Participants actively
at work on August 1, 2004 or thereafter shall be the excess of (a) over (b)
where:

(a)

is the sum of:

(i)

the amount of benefit that would have been provided under the Pension Plan,
excluding any Pension Equity Benefits, if the exclusion of Incentive
Compensation or deferred compensation amounts from the definition of Earnings
and the limitation set forth in Code section 401(a)(17) did not apply; provided,
however, that in determining the amount of a Participant’s Final Average
Earnings, the amount of Incentive Compensation which shall be taken into account
shall be equal to such annual Incentive Compensation received by the Participant
averaged over any three (3) years within the last seven (7) consecutive years
that produces the highest average; and

(ii)

the amount of Pension Equity Benefits, if any, that would have been provided
under the Pension Plan if the exclusion of deferred compensation from the
calculation of the Pension Equity Benefits, if applicable, and the limitation
set forth in Code section 401(a)(17) did not apply.

(b)

is the amount of benefits payable under the Pension Plan, including any Pension
Equity Benefits.

4.2

Rehired Participant  Notwithstanding Section 4.1 to the contrary, in the event
any Participant, including a Grandfathered Participant, terminates employment
with or is no longer employed by (i.e., transfers to a non-Participating
Employer) the Employer or a Participating Employer and is rehired by the
Employer or a Participating Employer following such termination or transfer (a
"Rehired Participant"), for purposes of Sections 4.1(a)(i), the




3

--------------------------------------------------------------------------------



 

determination, if applicable, of the Rehired Participant's Final Average
Earnings, including the amount of Incentive Compensation, shall be made as of
the date of the Rehired Participant's initial termination or transfer.  Any
Rehired Participant (including former Grandfathered Participants and former
participants in The Phoenix Companies, Inc. Nonqualified Supplemental Executive
Retirement Plan, as amended and restated effective January 1, 2008) who has been
re-nominated and re-approved pursuant to Section 3.2 shall accrue benefits on
and after his or her rehire date solely under Section 4.1(a)(ii).

4.3

Benefits Not to Exceed What Could Have been Paid Under Pension Plan But for
Limitations

(a)

Rehired or Transferred Participants. Notwithstanding Section 4.1 to the
contrary, the amount of benefits payable to a Participant under this
Supplemental Plan B shall be reduced to the extent that the aggregate benefits
payable to the Participant under the Pension Plan, the Excess Benefit Plan, The
Phoenix Companies, Inc. Nonqualified Supplemental Executive Retirement Plan, as
amended and restated effective January 1, 2008, and this Supplemental Plan B
exceeds the amount of benefits that would have been provided under the Pension
Plan if the exclusion of Incentive Compensation and deferred compensation from
the definition for Earnings, to the extent applicable, the limitation set forth
in Code section 401(a)(17) and the limitation imposed by Code section 415 did
not apply.

(b)

Newly Eligible Grandfathered Participants After June 30, 2007. If a
Grandfathered Participant becomes a Participant in this Supplemental Plan B
after June 30, 2007, such Grandfathered Participant shall only accrue Pension
Equity Benefits under Section 4.1(a)(ii) of this Supplemental Plan B.

4.4

Special Rules for Subsidiary Employees  The following special rules apply with
respect to certain subsidiary employees:

(a)

To the extent that Section 4.1 requires the determination of the amount of
benefits payable under the Pension Plan, only the benefit payable with respect
to Service credited on and after January 1, 1993 shall be taken into account for
purposes of calculating the benefit payable under this Supplemental Plan B to a
Former Home Life Employee.

(b)

The amount of benefits payable under Section 4.1 to an Employee of PIC, PEPCO or
PXP who was ineligible to participate in the Pension Plan for the period January
1, 1997, through December 31, 1999, shall be computed to include an additional
amount equal to the difference between the benefit such officer actually accrued
under the Pension Plan as of his or her Annuity Commencement Date and the
benefit such officer would have accrued had he or she not been excluded from
participation in the Pension Plan for such period.

 

4



--------------------------------------------------------------------------------



4.5

Timing of Inclusion of Incentive Compensation   For purposes of Section
4.1(a)(i) above, Incentive Compensation shall be deemed Earnings with respect to
the year in which such Incentive Compensation is actually paid or deferred.

4.6

No Modification of Pension Plan   Any benefit payable under the Pension Plan
shall be solely in accordance with the terms and provisions thereof, and nothing
in this Supplemental Plan B shall operate or be construed in a way to modify,
amend or affect the
terms and provisions of the Pension Plan.

4.7

Death Benefits  If the spouse or domestic partner of a Participant in the
Supplemental Plan B is entitled to a death benefit under the Pension Plan, said
spouse or domestic partner shall be entitled to receive from the Employer a
death benefit under this Supplemental Plan B equal to the difference between (a)
the death benefit that would be payable under the Pension Plan as of the date of
the Participant’s death if such benefit were calculated based on the benefit
described in this Article IV; and (b) the death benefit actually payable
under the Pension Plan as of the date of the Participant’s death, calculated in
accordance with the terms of the Pension Plan.  No death benefit other than that
set forth in this Section 4.7 shall
be payable under this Supplemental Plan B if a Participant dies prior to the
commencement of benefit payments under this Supplemental Plan B.  Following the
commencement of payments under this Supplemental Plan B, death benefits shall
only be payable to the extent the
Participant is receiving benefits in the form of a survivor benefit or an
annuity or installments that has a period certain component and the minimum
payment period has not lapsed.

ARTICLE V.

VESTING

Employees eligible to participate in this Supplemental Plan B on or after August
1, 2004,  shall have a vested interest in his or her Supplemental Plan B
benefits upon such Participant’s attainment of Normal Retirement Age under the
Pension Plan or on earlier termination of employment by death or disability as
defined in the Pension Plan.  Prior to any such occurrence, the Participant
shall have a vested interest in his or her benefits under this Supplemental Plan
B in accordance with the following schedule:  

Service at selection

Vesting Schedule

                Full Vesting

into SERP

_________________________________________________________________________________________________________________________

 

Less than 5 years

    0% immediate, 50% cliff at 5 years, then 10% per year

                10 years for full vesting

5 years but less than 6

  10% immediate, then 10% per year        

 9 years for full vesting

6 years but less than 7

  20% immediate, then 10% per year        

 8 years for full vesting

7 years but less than 8

  30% immediate, then 10% per year       

 7 years for full vesting

8 years but less than 9

  40% immediate, then 10% per year        

 6 years for full vesting

9 years but less than 20

  50% immediate, then 10% per year       

 5 years for full vesting

20 years or more

100% immediate vesting




ARTICLE VI.

DISTRIBUTIONS

6.1

Payments in Accordance with Pension Plan  Except as otherwise expressly provided
in Section 6.7, with respect to any Participant whose benefits under the Pension
Plan


 

5



--------------------------------------------------------------------------------



 

become payable prior to December 31, 2008, payment of a Participant’s Accrued
Benefit shall be made in the same form and manner and at the same time as is
applicable or elected under the Employee Pension Plan.

6.2

Default Provisions for Payments After 2008  With respect to any Participant
whose benefits under the Pension Plan do not become payable prior to December
31, 2008, unless a Participant otherwise elects in accordance with the
procedures set forth in this Article VI, payment of  a Participant’s Accrued
Benefit shall commence at the later of (i) the date the Participant attains age
55 (or, with respect to a Participant who dies prior to age 55, the date the
Participant would have attained age 55) or (ii) the date the Participant incurs
a Separation from Service, and shall be made in the form of a single life
annuity.

6.3

Elections of Payment Forms  A Participant who is not described in Section 6.1
may elect (i) at any time prior to December  31, 2008 for Participants in this
Supplemental Plan B prior to January 1, 2009, or (ii) within 30 days of the date
that the Participant first becomes eligible for this Supplemental Plan B (or any
other plans aggregated with this Supplemental Plan B in accordance with Code
section 409A) after December 31, 2008, to have payment of his or her Accrued
Benefit commence at  the first day of any month following the Participant’s (x)
satisfaction of Retirement criteria, or (y) death, with such benefits to be
payable in whichever of the following forms the Participant shall elect:

(a)

Life Annuity   The Participant may elect to receive payment in one of the
following actuarially equivalent optional forms of life annuities:  straight
life annuity; joint and 50%, 66 2/3%, 75% or 100% survivor annuity, straight
life annuity with 10 years certain, and joint and survivor with 10 years
certain;  or

(b)

Lump Sum Short-Term Installments  The Participant may elect to receive payment
of his or her Accrued Benefit in a three-year certain annuity (that is, in equal
annual payments over a period of three calendar years, with the first payment to
be made as of commencement date elected by the Participant and the second and
third installments payable on the first and second anniversaries of such
commencement date).

6.4

Accrued Benefit Distribution Provisions Notwithstanding any provision in this
Supplemental Plan B to the contrary, the commencement date of any benefit that
would otherwise have occurred prior to the six month anniversary of the
Participant’s Separation from Service shall be postponed until the earlier to
occur of (i) such six month anniversary and (ii) the first day of the month
following the Participant’s death, and the amount payable to the Participant
under the form of payment determined in accordance with this Article VI shall be
determined as of such postponed commencement date.

6.5

Change in Form of Life Annuity  If a Participant’s Accrued Benefit is payable in
the form of a life annuity described in Section 6.3(a), whether pursuant to
Section 6.2 or 6.3, at any time prior to the date the Participant’s Accrued
Benefits would commence to be paid hereunder, the Participant may elect on a
form approved by the Benefit Plans Committee and received by the Benefit Plans
Committee prior to the commencement date or the date of the


 

6



--------------------------------------------------------------------------------



 

Participant’s death, to change the form of life annuity under which such Accrued
Benefit is payable.

6.6

Mandatory Distributions of Small Accrued Benefits   If the Actuarial
Equivalent value of the Participant’s Accrued Benefit under this Supplemental
Plan B is equal
to $25,000 or less on his or her Separation from Service, then, notwithstanding
anything else contained herein to the contrary, including the Participant’s
elections, the Participant will
receive a lump sum payment of his or her Accrued Benefit within 90 days after
his or her Separation from Service.

6.7

Suspension of Benefits   If a Participant who has incurred a Separation of
Service is re-employed or re-hired, any benefits which have commenced payment
prior to such re-employment or re-hire shall continue to be paid, and any
benefits that have not commenced to be paid shall still be paid at the time that
they would have been paid, without regard to the change in the Participant’s
employment status.




ARTICLE VII. CLAIMS FOR BENEFITS

7.1

Claims Procedure   Claims for benefits under the Supplemental Plan B may be
filed with the Plan Administrator on forms supplied by the Plan Administrator.
 Written or electronic notice of the disposition of a claim shall be furnished
to the claimant within ninety (90) days after the application is filed (or
within one hundred eighty (180) days if special circumstances require an
extension of time for processing the claim and if written notice of such
extension and circumstances are communicated to the claimant within the initial
ninety (90)-day period).  In the event the claim is wholly or partially denied,
the reasons for the denial shall be specifically set forth in the notice in
language calculated to be understood by the claimant, pertinent provisions of
the Supplemental Plan B on which the decision is based shall be cited, and,
where appropriate, a description of any additional material or information
necessary to perfect the claim, and an explanation of why such material or
information is necessary, will be provided.  In addition, the claimant shall be
furnished with an explanation of the Supplemental Plan B's claims review
procedure and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under ERISA section
502(a) following an adverse benefit determination on review.  A claimant must
exhaust the claims procedure under this Supplemental Plan B and request a review
of a denied claim in accordance with the procedures described in the following
paragraph before the claimant is permitted to bring a civil action for benefits.

Any Employee, former Employee, or authorized representative or Beneficiary of
either, who has been denied a benefit, in whole or in part, by a decision of the
Plan Administrator shall be entitled to request the Plan Administrator to give
further consideration to his claim by filing with the Plan Administrator (on a
form which may be obtained from the Plan Administrator) a request for review.
 Such request, together with a written statement of the reasons why the claimant
believes his claim should be allowed, shall be filed with the Plan Administrator
no later than sixty (60) days after receipt of the notification provided for
above.  If such request is so filed, the claimant or his representative may
submit written comments, documents, records and


 

7

--------------------------------------------------------------------------------



 

other information relating to the claim to the Plan Administrator within sixty
(60) days after receipt of the notification provided for above.  The claim for
review shall be given a full and fair review that takes into account all
comments, documents, records and other information submitted that relates to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.  The Plan Administrator shall provide the
claimant or his representative with written or electronic notice of the final
decision as to the allowance of the claim within sixty (60) days of receipt of
the request for review (or within one hundred twenty (120) days if special
circumstances requires an extension of time for processing the request and if
written notice of such extension and circumstances is given to the claimant or
his representative within the initial sixty (60)-day period).  Such
communication shall be written in a manner calculated to be understood by the
claimant and shall include specific reasons for the decision, specific
references to the pertinent Supplemental Plan B provisions on which the decision
is based, a statement of the claimant or his representative’s right to bring a
civil action under ERISA section 502(a) and a statement that the claimant or his
Beneficiary is entitled to receive, upon request and free of charge, reasonable
access to and copies of, all documents, records and other information relevant
to the claim for benefits.  A document is relevant to the claim for benefits if
it was relied upon in making the determination, was submitted, considered or
generated in the course of making the determination or demonstrates that benefit
determinations are made in accordance with the Supplemental Plan B and that
Supplemental Plan B provisions have been applied consistently with respect to
similarly situated claimants.

7.2

Full Satisfaction, Release, Special Payment Rules   Any payment to any
Participant, or to such Participant’s legal representative or Beneficiary, in
accordance with the provisions of this Supplemental Plan B, shall be in full
satisfaction of all claims hereunder against the Employer.  The Plan
Administrator may require such Participant, legal representative, or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release therefor in such form as it shall determine.  If the Plan Administrator
shall receive evidence satisfactory to the Plan Administrator that any payee
under this Supplemental Plan B is a minor, or is legally, physically, or
mentally incompetent to receive and to give valid release for any payment due
him or her under this Supplemental Plan B, any such payment, or any part
thereof, may, unless claim therefor shall have been made to the Plan
Administrator by a duly appointed executor, administrator, guardian, committee,
or other legal representative of such payee, be paid by the Plan Administrator
to such payee’s spouse, child, parent or other blood relative, or to any person,
persons or institutions deemed by the Plan Administrator to have incurred
expense for or on behalf of such payee, and any payment so made shall, to the
extent thereof, be in full settlement of all liability in respect of such payee.
 If a dispute arises as to the proper recipient of any payments, the Plan
Administrator in its sole discretion may withhold or cause to be withheld such
payments until the dispute shall have been determined by a court of competent
jurisdiction or shall have been settled by the parties concerned.  Subject to
the immediately preceding sentence, if the responsible party/payee does not
execute the receipt and release within 60 days of the distribution trigger date,
the Accrued Benefit shall be forfeited at the end of the sixtieth day and shall
not be eligible for reinstatement.

7.3

If any benefits payable under this Supplemental Plan B to a Participant, or to
such Participant’s legal representative or Beneficiary, cannot be paid by reason
that such person cannot be located by the later of (i) the last day of the
calendar year in which the payment was due and (ii) the 15th day of the third
calendar month following the date specified under the Plan


 

8



--------------------------------------------------------------------------------



 

after reasonable efforts have been made to locate such person, such benefits
shall be forfeited and returned to the Employer.




ARTICLE VIII. AMENDMENT AND TERMINATION

8.1

Amendment   The Benefit Plans Committee shall have the right to amend this
Supplemental Plan B at any time and from time to time, including a retroactive
amendment,
by resolution adopted by it at a meeting duly called or by unanimous written
consent in accordance with the Employer’s Articles of Incorporation, Bylaws and
applicable law.  Any
such amendment shall become effective upon the date stated therein, and shall be
binding on
all Participants and Beneficiaries, except as otherwise provided in such
amendment; provided, however that, except with respect to an amendment described
in Section 10.1, no amendment
(i) shall result in or cause an acceleration of payments or benefits under the
Plan or (ii) shall, without the express written consent of such Participant,
reduce or otherwise adversely affect
the Participant Accrued Benefit as of the date of such amendment.

8.2

Termination   The Employer has established this Supplemental Plan B with the
bona fide intention and expectation that from year to year it will deem it
advisable to continue
it in effect.  However, the Employer, in its sole discretion, reserves the right
to terminate the Supplemental Plan B in its entirety at any time without the
consent of any Participant;
provided, however, that no such termination shall (i) result in or cause an
acceleration of payments or benefits under this Supplemental Plan B, unless the
termination satisfies the
Code section 409A safe harbor summarized in the last sentence of this Section
8.2, or (ii)
without the express written consent of such Participant, reduce or otherwise
adversely affect
the Participant’s Accrued Benefit as of the date of such termination.  Any such
termination shall be accomplished by resolution of the Benefit Plans Committee
adopted at a meeting duly called or by unanimous written consent in accordance
with the Employer’s Articles of Incorporation, Bylaws and applicable law.
 Payments under this Supplemental Plan B may be accelerated upon plan
termination only if:

(i)

the Employer is terminating an entire category of aggregated plans, that is, all
other plans of a similar type (i.e., that are required to be aggregated with the
terminating plan under the Code section 409A final regulations);


(ii)      all payments to the Directors as a result of the plan termination are
not made until at least twelve (12) months after action taken to terminate the
plan is taken, that is, all payments must be made between 13 and 24 months after
the date such action is taken; and


 

 

 


(iii)     no similar successor plan can be established within three (3) years
following the date the action to terminate the plan was taken.





 

 

9




--------------------------------------------------------------------------------



ARTICLE IX. SOURCE OF BENEFIT PAYMENTS

9.1

Unfunded Plan  No special or separate fund shall be established by the
Employer and no segregation of assets shall be made to assure the payment of
benefits under the Supplemental Plan B. No Participant shall have any right,
title, or interest whatsoever in any specific asset of the Employer.  Nothing
contained in this Supplemental Plan B and no action taken pursuant to its
provisions shall create or be construed to create a trust of any kind, or a
fiduciary relationship, between the Employer and a Participant or any other
person.  To the extent that any person acquires a right to receive payments
under this Supplemental Plan B,
such right shall be no greater than the right of an unsecured general creditor
of the Employer.

ARTICLE X. CODE SECTION 409A MISCELLANEOUS PROVISIONS

10.1

Interpretation Consistent with Code Section 409A The intent is that payments and
benefits under this Supplemental Plan B comply with Code section 409A and,
accordingly, to the maximum extent permitted, this Supplemental Plan B shall be
interpreted to be in compliance therewith.  If any provision of this
Supplemental Plan B would cause the Participant to incur any additional tax or
interest under Code section 409A, the Benefit Plans Committee, to the extent
feasible, shall reform such provision to try to comply with Code section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Code section 409A.  To the extent that any provision hereof is
modified to comply with Code section 409A, such modification shall be made in
good faith and shall, to the maximum extent reasonably possible, maintain the
original intent of the applicable provision of this Supplemental Plan B without
violating the provisions of Code section 409A.  

ARTICLE XI. GENERAL

11.1

Benefits Non-Alienable   To the extent permitted by law, the right of any
Participant or Beneficiary to any benefit or payment hereunder shall not be
subject in any manner to attachment or other legal process, and no such benefit
or payment shall be subject to anticipation, alienation, sale, transfer,
assignment, or encumbrance.

11.2

Plan Administration   The Supplemental Plan B shall be operated and administered
by the Plan Administrator or its duly authorized representative.  The Plan
Administrator shall have sole discretionary authority to determine all questions
arising in connection with the Supplemental Plan B, to interpret the provisions
of the Supplemental Plan
B and to construe all of its terms, to adopt, amend and rescind rules and
regulations for the administration of the Supplemental Plan B and to make all
determination in connection with the Supplemental Plan B as may be necessary or
advisable. All such actions of the Plan Administrator shall be conclusive and
binding on all persons.

11.3

Governing Law   This Supplemental Plan B shall be governed by and construed in
accordance with the laws of the State of Connecticut other than and without
reference to any provisions of such laws regarding choice of laws or conflict of
laws, to the extent such laws are not pre-empted by the Employee Retirement
Income Security Act of 1974, as amended.

11.4

No Right to Continued Employment   The establishment of this Supplemental Plan B
shall not be construed as giving to any Participant, Employee or any person


 

10

--------------------------------------------------------------------------------



 

whomsoever, any legal, equitable or other rights against the Employer, or its
officers, directors, agents or shareholders, or as giving to any Participant or
Beneficiary any interest in the assets or business of the Employer or giving any
Employee the right to be retained in the employment of the Employer.  All
Employees and Participants shall be subject to discharge to the same extent they
would have been if this Supplemental Plan B had never been adopted.

11.5

Tax Withholding   The Employer may withhold from a payment any federal,
state or local taxes required by law to be withheld with respect to such
payments and such sums as the Employer may reasonably estimate are necessary to
cover taxes for which the Employer may be liable and which may be assessed with
regard to such payment.

11.6

Severability   The illegality of any particular provision of this document shall
not affect the other provisions and the document shall be construed in all
respects as if such invalid provision were omitted.

ARTICLE XII. PARTICIPATING EMPLOYERS

12.1

Adoption of Supplemental Plan B by Other Employers  With the consent of the
Benefit Plans Committee, any other corporation may adopt the Supplemental Plan B
and all of the provisions hereof and participate herein as a Participating
Employer by a properly executed document evidencing said intent and will of such
Participating Employer.

12.2

Requirements of Participating Employers

(a)

Benefits payable under the Supplemental Plan B to employees of the Participating
Employer are funded through the Participating Employer’s general assets.  The
Participating Employer agrees to pay and assumes all liability with respect to
all benefits payable under the Supplemental Plan B to past, present and future
employees of the Participating Employer, their spouses and other dependents and
beneficiaries in accordance with the terms of the Supplemental Plan B.
 Notwithstanding the foregoing, Phoenix Life Insurance Company and not Phoenix
Equity Planning Corporation nor Phoenix Investment Counsel, Inc. shall pay and
assume liability for benefits payable under the Supplemental Plan B to Employees
of Phoenix Equity Planning Corporation and Phoenix Investment Counsel, Inc. with
respect to service completed before January 1, 1996.

(b)

The Plan Administrator shall keep separate books and records concerning the
contributions and benefits payable under the Supplemental Plan B with respect to
the Participating Employer and the employees of the Participating Employer.

(c)

The Participating Employer shall pay to Phoenix Life Insurance Company its
proportionate share of any administrative expenses of the Supplemental Plan B
which are to be paid by the Employer.





11



--------------------------------------------------------------------------------



12.3

Designation of Agent   Each Participating Employer shall be deemed to have
designated irrevocably the Benefit Plans Committee and the Plan Administrator as
its agents.

12.4

Delegation of Power to Amend   Each Participating Employer hereby delegates to
the Employer the right at any time to amend the Supplemental Plan B in
accordance with the terms of the Supplemental Plan B, provided that any such
amendment could not affect the Participating Employer’s share of the cost of the
Supplemental Plan B.  If an amendment could significantly affect the
Participating Employer’s share of the cost of the Supplemental Plan B, then such
amendment shall not be effective with respect to the Participating Employer
until approved by the Participating Employer.

12.5

Withdrawal of a Participating Employer  Subject to Section 8.2, a Participating
Employer may terminate its participation in the Supplemental Plan B by giving
the Benefit
Plans Committee prior written notice specifying a termination date which shall
be the last day
of a month at least 30 days subsequent to the date such notice is delivered to
the Benefit Plans Committee, unless such withdrawal is not permitted under the
law wherein such notice of withdrawal will not be honored or the Benefit Plans
Committee shall have waived its right to such notice.  The Benefit Plans
Committee may terminate a Participating Employer’s participation in this
Supplemental Plan B as of any termination date by giving the Participating
Employer prior written notice specifying a termination date which shall be the
last day of a month at least 30 days subsequent to the date such notice is
delivered to the Participating Employer, unless the Participating Employer shall
have waived its right to such notice.  Notwithstanding the foregoing provisions
of this Section 12.5, in no event shall the withdrawal by, or the termination of
the participation of, any such Participating Employer result in an acceleration
of the timing of distributions under this Plan, unless (and solely to the
extent) permitted under Code section 409A or the regulations and interpretations
thereunder.

12.6

Plan Administrator’s Authority   The Plan Administrator shall have all of the
duties and responsibilities authorized by this Supplemental Plan B and shall
have the authority to make any and all rules, regulations and decisions
necessary or appropriate to effectuate the
terms of this Supplemental Plan B, which shall be binding upon each
Participating Employer
and all Participants.



12


